 


109 HR 1496 RH: Return of General Aviation to Ronald Reagan Washington National Airport Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 52 
109th CONGRESS 1st Session 
H. R. 1496 
[Report No. 109–98] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Young of Alaska (for himself, Mr. Mica, Mr. Oberstar, Mr. Costello, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
May 26, 2005 
Additional sponsors: Mr. Boswell, Mr. Hayes, Mr. Ehlers, Mr. Moran of Virginia, and Mr. Moran of Kansas  
 
 
May 26, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To return general aviation to Ronald Reagan Washington National Airport. 
 
 
1.Short titleThis Act may be cited as the Return of General Aviation to Ronald Reagan Washington National Airport Act of 2005. 
2.Air charter and general aviation operations at Ronald Reagan Washington National Airport Notwithstanding any law, regulation, or agency policy or directive that has the effect of generally prohibiting general aviation aircraft from landing at Ronald Reagan Washington National Airport, not later than 180 days after the date of enactment of this Act, the Secretary of Transportation, acting through the Federal Aviation Administration, in consultation with the Secretary of Homeland Security, shall permit the resumption of nonscheduled, commercial air carrier air charter and general aviation operations at Ronald Reagan Washington National Airport. 
 
 
1.Short titleThis Act may be cited as the Return of General Aviation to Ronald Reagan Washington National Airport Act of 2005. 
2.Air charter and general aviation operations at Ronald Reagan Washington National Airport Notwithstanding any law, regulation, or agency policy or directive that has the effect of generally prohibiting general aviation aircraft from landing at Ronald Reagan Washington National Airport, not later than 60 days after the date of enactment of this Act, the Secretary of Transportation, acting through the Federal Aviation Administration, in consultation with the Secretary of Homeland Security, shall permit the resumption of nonscheduled, commercial air carrier air charter and general aviation operations at Ronald Reagan Washington National Airport. In complying with the requirements of this section, the Secretary of Transportation shall consult with the general aviation industry. Nothing in this section shall be construed to limit or otherwise affect section 823 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41718 note; 117 Stat. 2595). 
 
 
May 26, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
